DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive. 
The applicant states: “…Ichiyoshi would still fail to teach or even suggest, “at least one set of test core devices selected from the plurality of test core devices are merged to be a merged test core device” as set forth in claims 1 and 9.”
The examiner disagrees with the applicant on the above statement. In reviewing paragraphs [0030]-[0031], the examiner believes connection section 140 help merged test module 150a-150f to the site control apparatus 130a-130h. Therefore, Ichiyoshi reference still reads on the claimed invention.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichiyoshi (2004/0225216).

    PNG
    media_image1.png
    342
    579
    media_image1.png
    Greyscale

Regarding claim 1, Ichiyoshi discloses [see Fig. 1 above] a test system (test apparatus 10), comprising: a plurality of test core devices (test modules 150a-150f) electrically connected to a device under test (DUT 100a); and a plurality of first buses (site control apparatus 130a-
103h) electrically connected to the test core devices (150a-150f), wherein at least one set of test core devices (150a-150f) selected from the plurality of test core devices (150a-150f) are merged [via connection setting section 140] to be a merged test core device (150a-150f) through one or more of the plurality of first buses (130a) [see Fig. 1 where lines from 150a-150f merged to upper left corner of item 140 to where 130a is located].
Regarding claim 2, Ichiyoshi discloses wherein the merged test core device (150a-150f) and the other of the plurality of test core devices test the DUT (100a) in parallel [see Fig. 1 above where all test modules are parallel to each other].
Regarding claim 3, Ichiyoshi discloses wherein any one of the plurality of test core devices (150a-150f) comprises: at least one switching device (connection setting section

Regarding claim 4, Ichiyoshi discloses wherein the any one of the plurality of test core devices (150a-150f) further comprises: a plurality of second buses (103b-130h) electrically connected to the controller (110) and at least one switching device (140).
Regarding claim 5, Ichiyoshi discloses wherein the plurality of test core (150a-150f) devices comprises a first test core device (150a), a second test core device (150b), a third test core device (150c) and a forth test core device (105d), the first test core device (150a), the second test core device (150b), the third test core device (150c) and the forth test core device(150d) are merged to be the merged test core device 150a-150d) for testing the DUT (100a) [see Fig. 1 where lines from 150a-150d merged to upper left corner of item 140 to where 130a is located], the first test core device (150a) sends an electrical signal to the DUT (100a), the forth test core device (150d) receives the electrical signal through the DUT (100a), and an output of the forth test core device (150d) is switched [via section 140] to be electrically connected to the first test core device (150a) through the one or more of the plurality of first buses (130a-130h), so that the first test core device (150a) measures a test signal through the DUT (100a).
Regarding claim 6, Ichiyoshi discloses wherein the second test core device (150b) and the third test core device (150c) electrically connects two terminals of the DUT (100a) respectively, and outputs of the second test core device (150b) and the third test core device (150c) are switched [via section 140] to be electrically connected to the first test core device 
Regarding claim 7, Ichiyoshi discloses wherein the amount of the at least one set of test core devices (150a-150f) to be merged is related to the amount of test points of the DUT (100a).
Regarding claim 8, Ichiyoshi discloses [see Fig. 2] wherein the DUT (100a) comprises sub-devices (100b-100d), and the test core devices (105a-150f) respectively test the sub-devices (100b-100d) in parallel.
Regarding claim 9, Ichiyoshi discloses a method of operating a test system (test apparatus 10), comprising steps of: selecting [via connection section 140] at least one set of test core devices (test modules 150a and 150b) from a plurality of test core devices (test modules 150a-150f) of the test system (10); and merging [via connection section 140] the at least one set of test core devices (150a and 150b) to be a merged test core device (150a/150b) through one or more of the plurality of first buses (site control apparatus 130a) for testing a DUT (100b).
Regarding claim 10, Ichiyoshi discloses wherein the step of selecting [via section 140] the at least one set of test core devices (150a/150b) comprises: receiving a merging signal [via controller 110]; and selecting [via section 140] the at least one set of test core devices (150a/150b) according to the merging signal.
Regarding claim 11, Ichiyoshi discloses wherein the step of selecting [via section 140] the at least one set of test core devices (150a/150b) comprises: acquiring [via test modules 150-150f] the amount of test points of the DUT (100b); determining a merged amount based on .
Conclusion
Based on the above arguments and rejections, the following is being applied.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858